Case 8:18-cr-00137-SDM-CPT Document 35 Filed 10/11/18 Page 1 of 6 PageID 98




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

UNITED STATES OF AMERICA,
          Plaintiff,
                                                           Case No.: 8:18-cr-137-T-23CPT
v.

NESTOR DANIEL MONTOYA-MALDONADO,
            Defendant.
_____________________________________ /

          MR. MONTOYA-MALDONADO’S SENTENCING MEMORANDUM


       COMES NOW, the Defendant, NESTOR DANIEL MONTOYA-MALDONADO, by and

through the undersigned counsel and pursuant to 18 U.S.C. § 3553(a), and submits this

Sentencing Memorandum in support of his request for a reasonable and just sentence which will

reasonably accomplish all of the purposes of sentencing as enumerated in 18 U.S.C. §

3553(a)(2), and as grounds in support states as follows:

                                       INTRODUCTION

       Mr. Montoya-Maldonado comes before the Court for sentencing on October 15, 2018

after having pled guilty to the charges of Distribution of 50 Grams or More of Methamphetamine

in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B). The Presentence Investigation Report

(“PSI”) calculates a total offense level of 27, which includes a 3 level reduction for acceptance

of responsibility. Doc.33, ¶¶ 21-23. Defendant has a criminal history score of 1 and is in criminal

history category I. Doc. 33, ¶¶ 28 and 64. His guideline sentencing range (“GSR”) is therefore

70 months to 87 months (i.e. 5 years and 10 months to 7 years and 3 months). Doc. 33, ¶64. The

PSI further states that the Limitation on Applicability of Statutory Minimum Sentences in

Certain Cases (“Safety Valve”) under §5C1.2(a) applies and that “...the Court shall impose a

                                                1
Case 8:18-cr-00137-SDM-CPT Document 35 Filed 10/11/18 Page 2 of 6 PageID 99




sentence in accordance with the applicale guidelines without regard to any statutory minimum

sentence.” Doc 33 ¶64.

                                        FACTUAL BACKGROUND

       Mr. Montoya-Maldonado was born in Matamoros, Mexico on December 31, 1992, and

his parents brought him to the United States when he was approximately four (4) years old. Mr.

Montoya-Maldonado has no legal status in the United States and expects to be deported to his

native Mexico at the conclusion of his incarceration for the instant offense. Mr. Montoya-

Maldonado is the father of four (4) young children, all of whom he supported prior to his arrest

and detention in this case. For the past three (3) years Mr. Montoya-Maldonado has maintained

a family relationship with the mother of two (2) of his children, Lucia Rodriguez. They have a

two (2) year old son and a new-born daughter.

       Mr. Montoya-Maldonado has abused substances since the age of seventeen (17).          He

dropped out of school before completing the eleventh grade, and lacks any vocational training or

skills. Mr. Montoya-Maldonado was in the process of attending a drug rehabilitation program

when he was arrested and detained in the instant matter which lead to his unsuccessful discharge

from the program. Mr. Montoya-Maldonado acknowledges that he has a drug addiction and is

amenable to further treatment. It is apparent that his own struggles with drug addiction created

the circumstances that introduced him to narcotics traffickers.

       His substance abuse issues ultimately provided the gateway to the commission of this

offense. His purchase of methamphetamine for personal use presented the unfortunate

temptation to buy and sell narcotics.




                                                 2
Case 8:18-cr-00137-SDM-CPT Document 35 Filed 10/11/18 Page 3 of 6 PageID 100




         After being arrested, Mr. Montoya-Maldonado made a statement to law enforcement

wherein he provided all information and evidence concerning the offense. He was willing to

substantially assist law enforcement, however, due to his status as an illegal immigrant, that was

not possible because he was not eligible for any type of release.

                                          ARGUMENT

   I.       The facts and circumstances support application of the “Safety Value” under

            §5C1.2(a)(1)-(5)

   The PSI states that Mr. Montoya-Maldonado was indeed forthcoming and complete in his

statements to law enforcement and that the Safety Value provision applies. Therefore, Mr.

Montoya-Maldonado respectfully requests that this Court grant and apply the Safety Value

provision and waive the mandatory-minimum sentence of five (5) years imprisonment.

  II.      Mr. Montoya-Maldonado’s assistance to the Government warrants a downward

           departure

         Mr. Montoya-Maldonado’s assistance to law enforcement aided the Government in

identifying other crimes and individuals involved in crime. This warrants a downward variance

even in the absence of a § 5K1.1 Motion. “Indeed, after Booker, a judge basing a sentence under

the considerations outlined in 18 U.S.C. § 3553 may take a defendant’s substantial assistance

into account even if a prosecutor withdraws (or does not file) a § 5K1.1 motion.” United States

v. Barner, 572 F.3d 1239, 1250 (11th Cir. 2009).


  III.   The facts and circumstances support a downward variance based on the §3553

          factors

         Mr. Montoya-Maldonado’s personal history and characteristics, his limited criminal
                                                   3
Case 8:18-cr-00137-SDM-CPT Document 35 Filed 10/11/18 Page 4 of 6 PageID 101




history, and the fact that he will be deported at the conclusion of his sentence, all support a

downward variance.

Legal Standard

       In Gall v. United States, 552 U.S. 38, 50 (2007), the Supreme Court stated that a district

court “may not presume that the Guideline range is reasonable,” but rather it “must make an

individualized assessment based on the facts presented.” Furthermore, the Court rejected the

notion that “extraordinary circumstances” are required to justify a sentence outside the

Guidelines range. Id. at 47. Consistent with this, the Gall Court rejected the use of a rigid

mathematical formula to determine whether a variance from the GSR is justified. Id.

   Accordingly, after calculating the GSR, the district court must consider each of the §3553(a)

factors and “tailor the sentence in light of other statutory concerns” and the circumstances of the

case. United States v. Brehm, 442 F. 3d 1291, 1299 (11th Cir. 2006), quoting United States v.

Booker, 543 U.S. 220, 246 (2005). Those statutory factors under § 3553(a) include the:

   (1) nature of the offense and history and characteristics of the defendant;

   (2) purpose of sentencing;

   (3) kinds of sentences available;

   (4) Sentencing Guidelines;

   (5) policy statements issued by the Sentencing Commission;

   (6) need to avoid unwarranted disparities among similar offenders; and

   (7) need to provide restitution to any victims of the offense.

   (1) The history and characteristics of the defendant

       The facts and circumstances of the defendant’s history and characteristics support a

downward variance. Mr. Montoya-Maldonado has only minor driving arrests and convictions

                                                 4
Case 8:18-cr-00137-SDM-CPT Document 35 Filed 10/11/18 Page 5 of 6 PageID 102




until the age of twenty-four (24). Unfortunately, his own addiction and lack of education or

skills led him to deal in the drug for which he stands convicted. After any incarceration, he will

be removed from the only country he has known, ultimately separating him from his family,

including his four (4) young children.

   (2) The need for the sentence imposed

          Any sentence imposed must reflect the seriousness of the offense, promote respect for the

law, and to provide just punishment. 18 U.S.C. § 3553(a)(2)(A). The sentence must afford

adequate deterrence to criminal conduct and to protect the public from further crimes of the

defendant. Further, the sentence must provide the defendant with needed training, medical care,

or other correctional treatment in the most effective manner. 18 U.S.C. § 3553(a)(2)(B)-(C).

          Here, Mr. Montoya-Maldonado was buying and selling drugs, at least in part, to support

his own drug addiction. He, otherwise was a devoted father and partner. When Mr. Montoya-

Maldonado is deported he will no longer pose a threat of crime to the public. A term of

imprisonment that will afford Mr. Montoya-Maldonado needed training and drug treatment is all

that is necessary. Such facts support a conclusion that a downward variance will still adequately

reflect the seriousness of the offense, promote respect for the law, and deter the defendant in the

future.

          The Gall Court noted that respect for the law diminishes if natural principles of justice,

such as the principle that punishment should correlate with culpability, are ignored. Gall, 552

U.S. at 53-55. 18 U.S.C. §3553(a)(2)(A) requires consideration of such natural principles of

justice because the statute directs district courts to consider the need for a sentence to “promote

respect for the law, and to provide just punishment for the offense.”




                                                  5
Case 8:18-cr-00137-SDM-CPT Document 35 Filed 10/11/18 Page 6 of 6 PageID 103




                                         CONCLUSION

       In light of the foregoing, Mr. Montoya-Maldonado respectfully requests that this Court

grant the above-requested relief, depart downward, and impose a downward variance.

Date: October 11, 2018.
                                                          Respectfully Submitted,

                                                          /s/ DeeAnn D. Athan
                                                          DeeAnn D. Athan, Esquire
                                                          Florida Bar No. 391166
                                                          dathan@escobarlaw.com
                                                          ESCOBAR & ASSOCIATES, P.A.
                                                          2917 W. Kennedy Blvd., Suite 100
                                                          Tampa, FL 33609
                                                          Phone: (813) 875-5100


                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the

Court by using the CM/ECF System which will send a Notice of Electronic Filing to Callan

Albritton, Assistant United States Attorney, 400 North Tampa Street, Suite 3200, Tampa, Florida

33602, this 11th day of October, 2018.

                                                          /s/ DeeAnn D. Athan
                                                          DeeAnn D. Athan, Esquire
                                                          Florida Bar No. 391166
                                                          dathan@escobarlaw.com
                                                          ESCOBAR & ASSOCIATES, P.A.
                                                          2917 W. Kennedy Blvd., Suite 100
                                                          Tampa, FL 33609
                                                          Phone: (813) 875-5100




                                              6
